Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 8/12/2019.

	The status of the claims is as follows:
		Claims 1-8 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 9/25/2019 and 1/27/2021 have been considered and copies have been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to because the lines and numbers in all of the figures are not clean, uniform and crisp.  It appears that the lines are a “dot-matrix” and not solid per se.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch, latch hole, latch slot, latch driving mechanism having a gear, a rack, a positioning guide member, the handle drives the gear to rotate as recited in claims 4-6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 3, there is a lack of antecedent basis for “the other one”.  In claim 8, line 5, the phraseology “its” is indefinite and fails to positively recite the claimed invention.  Exactly what does “its” refer to?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (2,010,214).
Braun (2,010,214) discloses a vertical sliding window mounted within a window frame (see the figure) comprising the window being moved between open and closed positions within the frame and further comprising a balance weight device mounted in an enclosure above the sliding window within the frame (see figure), and a balance weight traction cable (6), a rotation shaft (1) mounted within and to the enclosure (i.e., the portion above the window opening) a spiral spring (10) mounted at each end to the enclosure, a cone pulley (4) fixedly mounted to the rotating shaft (1) wherein the cone pulley is tapered with a spiral groove, a lower end of the weight traction cable (6) is attached to the vertically sliding window (see figure) such that the weight traction cable is gradually wound into the spiral groove and gradually reduced to produce a constant value of weight as the window is moved between open and closed positions with the balance weight traction cable being wound over a fixed guide pulley (9), and a drive traction cable (5) having one end connected to a driving mechanism (i.e., the direct movement of the cone pulley) and an opposite end attached to the vertically moving sash between positions.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (2,010,214) in view of Carrier (7,036,274 B2).
All of the elements of the instant invention are discussed in detail above except providing a latch assembly having a gear and rack to latch the vertically sliding window into a closed position.
Carrier (‘274) discloses a casement window (i.e., a sash window) having a latching mechanism which moves a latch between a latched and unlatched position along a rack.
It would have been obvious before the effective filing date of the claimed invention to provide the sash assembly of Braun (2,010,214) with a latching mechanism as taught by Carrier (‘274) since a latching mechanism allows the vertically sliding window sash to be mounted and locked in a closed position.  Furthermore, the sash assembly of Braun (2,010,214) would operate equally as well when utilizing a latching mechanism.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634